DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informality.  Within paragraph [0025], the “cabinet” is identified as “100” and should be relabeled --1000--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-13, 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson [US 2009/0015121].  Sampson teaches of a cabinet (fig. 1) comprising: a housing (110) comprising a rear wall (113) and a plurality of sidewalls (111’s) extending from the rear wall to define a cavity having a front opening (shown); a storage device (140) coupled to one of the plurality of sidewalls of the housing, the storage device comprising: a first storage member (viewed as the four side walls and back wall of (140)) fixedly coupled directly to the one of the plurality of sidewalls of the housing and located within the cavity of the housing (note fig. 5), the first storage As to Claim 12, the first and second storage members are pivotably coupled together by a hinge (148), and wherein the hinge pivots about a vertical pivot axis (fig. 5), and wherein a portion of the vertical pivot axis that is aligned with the housing is located within the cavity of the housing (note fig. 4).  As to Claim 13, the storage device is configured to be coupled to the one of the plurality of sidewalls at a plurality of different elevations along the housing such that a height of the storage device is adjustable (note figs. 3 & 6-7 for instance).  As to Claim 17, again Sampson teaches of a cabinet (fig. 1) comprising: a housing (110) comprising a cavity having a front opening (shown); a storage device (140) coupled to the housing, the storage device comprising a first storage member (viewed as the four side walls and back wall of (140)) comprising a compartment and a second storage member ((145) in the sense that the member can be swung open and used to support or hang an article therefrom) comprising an interior cavity (shown in fig. 5), the first storage member being fixed to the housing so that the first storage member is non-movable relative to the housing (note fig. 5), the second storage member being pivotable relative to the first storage member between: a first position (fig. 1) whereby the second storage member is located within the cavity of the housing; and a second position (fig. 5) whereby the second storage member is located outside of the cavity of the housing; wherein the first storage As to Claim 20, the storage device is configured to be detachably coupled to the housing at a plurality of different elevations (note figs. 3 & 6-7 for instance).
Claims 1-2 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman [US 303,783].  Zimmerman teaches of a cabinet (fig. 2) comprising: a housing (A & B) comprising a rear wall  and a plurality of sidewalls (figs. 1-2) extending from the rear wall to define a cavity having a front opening (fig. 1); a storage device (D, F1) coupled to one of the plurality of sidewalls of the housing, the storage device comprising: a first storage member (D) fixedly coupled directly to the one of the plurality of sidewalls of the housing and located within the cavity of the housing (note fig. 2), the first storage member comprising one compartment; and a second storage member (F1) pivotably coupled to the first storage member between a first position (fig. 2) whereby the second storage member is located within the cavity of the housing and a second position (fig. 1) whereby the second storage member is located outside of the cavity of the housing.  As to Claim 2, the first storage member comprises a connection plate (body of D) that is coupled directly to the one of the plurality of sidewalls of the housing and a receptacle member (E) detachably coupled to the connection plate, the connection plate and the receptacle member collectively defining the one compartment of the first storage member.  As to Claim 7, the second storage member is a container comprising a closed bottom end and one or more sidewalls extending from the closed bottom end to a distal end of the container, the closed bottom end and the one or more sidewalls collectively defining an interior cavity of the second storage member (all shown in fig. 1).  
Claims 1, 10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diemel et al., [US 8,517,478].  Diemel teaches of a cabinet (figs. 1-2) comprising: a housing (10) comprising a rear wall and a plurality of sidewalls extending from the rear wall to define a cavity having a front opening (all shown); a storage device (20) coupled to one of the plurality of sidewalls of the housing (fig. 1), the storage device comprising: a first storage member (21) fixedly coupled directly to the one of the plurality of sidewalls of the housing and located within the cavity of the housing, the first storage member comprising one compartment; and a second storage member ((22) in the sense that the member can be swung open and used to support or hang an article therefrom) pivotably coupled to the first storage member between a first position (fig. 1) whereby the second storage member is located within the cavity of the housing and a second position (fig. 2 & fig. 3) whereby the second storage member is located outside of the cavity of the housing.  As to Claim 10, the cabinet further comprising a door (11) coupled to the housing and alterable between an open state (fig. 1) whereby the front opening of the cavity is exposed to provide access to the cavity; and a closed state (not shown, but apparent) whereby the door closes the front opening of the cavity, wherein the door is able to be altered into the closed state when the second storage member is in either of the first or second positions (not fig. 3, where the door can be closed with (20) removed from the cabinet and the second storage member is located outside of the cavity). 20Attorney Docket No. ROB-005-US-CON As to Claim 12, the first and second storage members are pivotably coupled together by a hinge (described as a hinged arrangement), and wherein the hinge pivots about a vertical pivot axis (shown), and wherein a portion of the vertical pivot axis that is aligned with the housing is located within the cavity of the housing (note figs. 1-2).  
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tower [US 1,209,080].  Tower teaches of a cabinet (figs. 1-3) comprising: a housing (1) comprising a cavity having a front opening (fig. 3 for instance); a storage device (defined as a rack) coupled to the housing, the storage device comprising a first storage member that is fixed to the housing and a second storage member that is movable relative to the first storage member between: (1) a first position whereby the first and second storage members of the storage device are located within the cavity of the housing; and (2) a second position whereby the first storage member is located within the cavity of the housing and the second storage member is located outside of the cavity of the housing; and wherein the first storage member of the storage device comprises a connection plate comprising one or more connection elements for coupling the storage device to the housing and a receptacle member coupled to the connection plate, wherein one or more compartments are defined between the connection plate and the receptacle member.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Lanius [US 4,739,577].  Zimmerman teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above, but does not show the second storage member as having divider walls in order to divide the interior cavity into plural compartments.  As to this aspect, Lanius is cited as an evidence reference for the known use of divider walls (32) within a storage member (24) in order to produce plural compartments within an interior cavity of the storage member in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second storage member of Zimmerman so as to include divider walls within the interior cavity in a manner as taught by Lanius because this arrangement would enhance the versatility of Zimmerman’s device by increasing the number of compartments within the storage member thereby allowing for the storage of a variety of items while keeping similar items grouped together and other items separated as dependent upon the needs and/or preferences of the end user.  



Allowable Subject Matter
Claims 3-6, 9, 11, 15-16 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various cabinet structures with storage members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 10, 2022

/James O Hansen/Primary Examiner, Art Unit 3637